Citation Nr: 1514304	
Decision Date: 04/02/15    Archive Date: 04/09/15

DOCKET NO.  07-27 771A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Petersburg, Florida


THE ISSUES

1.  Entitlement to higher initial disability ratings for a right knee disability, to exclude those periods when a temporary total rating is in effect.

2.  Entitlement to higher initial disability ratings for a left knee disability prior to February 6, 2013, and excluding those periods when a temporary total rating is in effect.

3.  Entitlement to an increased disability rating for a left knee disability, status-post total knee replacement, for the period from February 6, 2013-to exclude those periods when a temporary total rating is in effect.

4.  Entitlement to a total disability rating based on individual unemployability (TDIU).
 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Mary C. Suffoletta, Counsel 


INTRODUCTION

The Veteran served on active duty from December 1984 to January 1992.

These matters initially came to the Board of Veterans' Appeals (Board) on appeal from an October 2006 decision of the RO that granted service connection for anterior cruciate ligament reconstruction of the right knee with residual instability evaluated as 10 percent disabling, and for post-traumatic osteoarthritis of the right knee evaluated as 10 percent disabling; and granted service connection for post-traumatic osteoarthritis of the left knee evaluated as 10 percent disabling.  Each of the awards became effective March 28, 2006.  The Veteran timely appealed for higher initial ratings.

The RO assigned temporary total ratings for the following surgeries involving the Veteran's right knee:  anterior cruciate ligament reconstruction, from May 1, 2007, to June 30, 2007; osteotomy and its revision, from February 27, 2008, to August 31, 2008; total knee replacement and its revision, from November 20, 2008, to December 30, 2009; and another complete revision procedure, from January 19, 2010, to February 28, 2011.

Effective January 1, 2010, the RO increased the disability evaluation to 30 percent for the Veteran's right knee disability (excluding periods when a total disability rating is in effect). 

In April 2011, the Veteran testified during a hearing before the undersigned at the RO.  In September 2011, the Board remanded the matters for additional development.  The Board is satisfied there was substantial compliance with its remand orders for the claims decided below.  See Dyment v. West, 13 Vet. App. 141, 146-47 (1999); Stegall v. West, 11 Vet. App. 268, 271 (1998).  
 
The RO assigned temporary total ratings for the following surgeries involving the Veteran's left knee:  total knee replacement, from March 24, 2011, to April 30, 2012; and another total knee replacement, from February 6, 2013, which still remains in effect.

Effective May 1, 2012, the RO increased the disability evaluation to 30 percent for the Veteran's left knee disability (excluding periods when a total disability rating is in effect); and effective August 2, 2012, the RO increased the disability evaluation to 60 percent for the Veteran's left knee disability (excluding periods when a total disability rating is in effect). 

Because higher evaluations are available for the Veteran's knee disabilities for periods when a total disability rating is not in effect, and the Veteran is presumed to seek the maximum available benefit for a disability, each of the claims remains on appeal.  See AB v. Brown, 6 Vet. App. 35, 38 (1993).

In March 2012, the RO denied service connection for peripheral neuropathy of the right lower extremity and the Veteran filed a notice of disagreement.  Currently, a rating is in effect for peripheral neuropathy of the right lower extremity.  See March 2015 rating decision codesheet.  Accordingly, that matter appears to have been resolved and will not be addressed by the Board.

In February 2015, the Veteran waived review of additional evidence by the originating agency and requested that the Board take jurisdiction and proceed with the appeal based on its merits.

In the case of Rice v. Shinseki, 22 Vet. App. 447 (2009), the United States Court of Appeals for Veterans' Claims (Court) held, in substance, that every claim for a higher evaluation includes a claim for TDIU where the Veteran claims that his service-connected disabilities prevent him from working.  In this case, the Board notes that the Veteran has put forth statements indicating that he believes his service-connected knee disabilities render him unemployable.  Accordingly, in light of the holding in Rice, the Board has characterized the issues on appeal so as to include a claim for entitlement to TDIU.

Consistent with the evidence of record, the Board has recharacterized the issues on appeal as shown on the title page of this decision. 

Lastly, in addition to reviewing the Veteran's paper claims file, the Board has surveyed the contents of his electronic claims file.

The issues of entitlement to an increased disability rating for a left knee disability, status-post total knee replacement, for the period from February 6, 2013-to exclude those periods when a temporary total rating is in effect; and entitlement to a TDIU, are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  For the rating period from March 28, 2006, to April 30, 2007, the Veteran's right knee instability has been manifested primarily by moderate instability.

2.  For the rating periods from July 1, 2007 to February 26, 2008 and from September 1, 2008 to November 20, 2008, the Veteran's right knee instability has been manifested by no more than slight instability.

3.  For the period from March 28, 2006 to November 19, 2008, the Veteran's flexion was limited to 120 degrees due to pain and osteoarthritis.

4.  For the period from January 1, 2010 (excluding periods when a total disability rating is in effect), the Veteran's right knee disability has been manifested by complaints of pain, and limitation of motion; chronic severe painful motion or weakness, nonunion of the tibia and fibular, or limited extension of the left knee to 30 degrees are not demonstrated.

5.  For the rating period from March 28, 2006, to March 23, 2011, the Veteran's left knee disability has been manifested primarily by flexion limited to 100 degrees, due to pain and osteoarthritis.

6.  For the period from May 1, 2012, to February 5, 2013, the Veteran's left knee disability has been manifested by chronic severe painful motion or weakness of the left lower extremity, and by pain; thigh amputation of the left lower extremity is not demonstrated.


CONCLUSIONS OF LAW

1.  For the rating period from March 28, 2006, to April 30, 2007, the criteria for an initial 20 percent disability rating, but no higher, for anterior cruciate ligament reconstruction of the right knee with residual instability have been met.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.1, 4.7, 4.71a, Diagnostic Code 5257 (2014). 

2.  For the rating period from March 28, 2006, to November 19, 2008, the criteria for an initial rating in excess of 10 percent for post-traumatic osteoarthritis of the right knee are not met or nearly approximated.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.1, 4.7, 4.40, 4.45, 4.59, 4.71a, Diagnostic Codes 5003, 5010, 5260, 5261 (2014).

3.  For the rating periods from July 1, 2007, to February 26, 2008, and September 1, 2008 to November 20, 2008, the criteria for a rating in excess of 10 percent for anterior cruciate ligament reconstruction of the right knee with residual instability are not met or nearly approximated.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.1, 4.7, 4.71a, Diagnostic Code 5257 (2014). 

4.  For the rating period from January 1, 2010 (excluding periods when a total disability rating is in effect), the criteria for a rating in excess of 30 percent for post-traumatic osteoarthritis of the right knee, status-post total knee replacement, are not met or nearly approximated.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.1, 4.7, 4.40, 4.45, 4.59, 4.71a, Diagnostic Code 5055 (2014).

5.  For the rating period from March 28, 2006, to March 23, 2011, the criteria for an initial rating in excess of 10 percent for post-traumatic osteoarthritis of the left knee are not met or nearly approximated.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.1, 4.7, 4.40, 4.45, 4.59, 4.71a, Diagnostic Codes 5003, 5010, 5260, 5261 (2014).

6.  For the rating period from May 1, 2012, to August 1, 2012, the criteria for a 60 percent rating, but no higher, for post-traumatic osteoarthritis of the left knee, status-post total knee replacement, are met.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.1, 4.7, 4.40, 4.45, 4.59, 4.71a, Diagnostic Code 5055 (2014).

7.  For the rating period from August 2, 2012, to February 5, 2013, the criteria for a rating in excess of 60 percent for post-traumatic osteoarthritis of the left knee, status-post total knee replacement are not met.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.1, 4.7, 4.40, 4.45, 4.59, 4.71a, Diagnostic Code 5055 (2014).

REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2014).  

VA should notify the Veteran of:  (1) the evidence that is needed to substantiate the claim(s); (2) the evidence, if any, to be obtained by VA; and (3) the evidence, if any, to be provided by the claimant.  Pelegrini v. Principi, 18 Vet. App. 112 (2004); see also Notice and Assistance Requirements and Technical Correction, 73 Fed. Reg. 23,353 (Apr. 30, 2008) (codified at 38 C.F.R. Part 3).

The Veteran's claims for higher initial ratings arise from his disagreement with the initial evaluations assigned, following the grants of service connection. Courts have held that once service connection is granted, the claim is substantiated; additional notice is not required, and any defect in the notice is not prejudicial. Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).

There is no indication that any additional action is needed to comply with the duty to assist the Veteran.  The RO or VA's Appeals Management Center (AMC) has obtained copies of the service treatment records and outpatient treatment records, and has arranged for VA examinations in connection with the claims on appeal, reports of which are of record and are adequate for rating purposes.  The Veteran has not identified, and the record does not otherwise indicate, any existing pertinent evidence that has not been obtained.

In Bryant v. Shinseki, 23 Vet App 488 (2010), the United States Court of Appeals for Veterans Claims (Court) recently held that the Veterans Law Judge who chairs a Board hearing fulfill two duties to comply with 38 C.F.R. § 3.103(c)(2). These duties consist of (1) fully explaining the issues and (2) suggesting the submission of evidence that may have been overlooked.  Here, during the hearing, the undersigned sought to identify any pertinent evidence not currently associated with the claims folder that might have been overlooked, or was outstanding that might substantiate the claims.  The case was thereafter remanded for additional development, including examinations.  Neither the Veteran nor his representative has asserted that VA failed to comply with 38 C.F.R. § 3.103(c)(2); and no prejudice has been identified in the conduct of the Board hearing.

Given these facts, it appears that all available records have been obtained.  There is no further assistance that would be reasonably likely to assist the Veteran in substantiating the claims.  38 U.S.C.A. § 5103A(a)(2).

II.  Higher Disability Evaluations

Disability evaluations are determined by comparing a Veteran's present symptomatology with criteria set forth in VA's Schedule for Rating Disabilities, which is based on average impairment in earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  

When a question arises as to which of two ratings apply under a particular diagnostic code, the higher evaluation is assigned if the disability more closely approximates the criteria for the higher rating.  38 C.F.R. § 4.7.  

In view of the number of atypical instances it is not expected, especially with the more fully described grades of disabilities, that all cases will show all the findings specified.  Findings sufficiently characteristic to identify the disease and the disability therefrom, and above all, coordination of rating with impairment of function will, however, be expected in all instances.  38 C.F.R. § 4.21 (2014).

After careful consideration of the evidence, any reasonable doubt remaining is resolved in favor of the Veteran.  38 U.S.C.A. § 5107(b) (West 2014); 38 C.F.R. § 4.3 (2014).

The Veteran's entire history is reviewed when making disability evaluations.  Schafrath v. Derwinski, 1 Vet. App. 589 (1991); 38 C.F.R. § 4.1.  Where the question for consideration is propriety of the initial evaluation assigned, evaluation of the medical evidence since the grant of service connection and consideration of the appropriateness of "staged rating" is required.  Fenderson v. West, 12 Vet. App. 119, 126 (1999).

For disabilities evaluated on the basis of limitation of motion, VA is required to apply the provisions of 38 C.F.R. §§ 4.40, 4.45 (2014), pertaining to functional impairment.  If feasible, these determinations are to be expressed in terms of the degree of additional range-of-motion loss due to any weakened movement, excess fatigability, incoordination, or pain.  DeLuca v. Brown, 8 Vet. App. 202 (1995); see also Johnston v. Brown, 10 Vet. App. 80, 84-5 (1997); 38 C.F.R. § 4.59 (2014).

Traumatic arthritis will be rated as degenerative arthritis.  38 C.F.R. § 4.71a, Diagnostic Code 5010.  Degenerative arthritis established by X-ray findings will be rated on the basis of limitation of motion under the appropriate diagnostic codes for the specific joint or joints involved.  When, however, the limitation of motion of the specific joint or joints involved is noncompensable under the appropriate diagnostic codes, a 10 percent evaluation is assignable each such major joint or group of minor joints affected by limitation of motion, to be combined, not added, under Diagnostic Code 5003.  Limitation of motion must be objectively confirmed by findings such as swelling, muscle spasm, or satisfactory evidence of painful motion.  38 C.F.R. § 4.71a, Diagnostic Code 5003.

In this case, the Veteran is competent to testify on factual matters of which he has first-hand knowledge.  Washington v. Nicholson, 19 Vet. App. 362 (2005).  He is also competent to report symptoms of knee pain.  Layno v. Brown, 6 Vet. App. 465, 469-71 (1994).

The Board will consider not only the criteria of the currently assigned diagnostic codes, but also the criteria of other potentially applicable diagnostic codes.

A. 
 Knee Disabilities

Historically, the Veteran injured his right knee playing soccer, and underwent an anterior cruciate ligament repair in 1987.  He also complained of left knee pain after playing soccer and was treated on several occasions for recurrent knee pain, swelling, and effusion.  His service treatment records show assessments of bilateral chondromalacia and patellofemoral pain syndrome.

Service connection has been established for disabilities of each knee.  The standard ranges of motion of the knee are zero degrees of extension and 140 degrees of flexion.  38 C.F.R. § 4.71, Plate II.  

Diagnostic Code 5256 rates based on the presence of ankylosis, or immobility of the joint.  As the Veteran has movement in both his knee joints, this code is inapplicable.  

Limitation of motion of the knee is rated under Diagnostic Codes 5260 and 5261:

5260  Leg, limitation of flexion:                                         
  Flexion limited to 15°
     30 percent  
  Flexion limited to 30
     20   
  Flexion limited to 45
     10   
  Flexion limited to 60
      0   

5261  Leg, limitation of extension:                                       
  Extension limited to 45°
     50 percent  
  Extension limited to 30
     40   
  Extension limited to 20
     30   
  Extension limited to 15
     20   
  Extension limited to 10
     10   
  Extension limited to 5
      0   

38 C.F.R. § 4.71a, Diagnostic Codes 5260, 5261.

Moreover, Diagnostic Code 5257 provides a 10 percent evaluation for lateral instability or recurrent subluxation of a knee that is slight, a 20 percent rating when those symptoms are moderate, and a 30 percent rating when severe.

The terms "mild," "moderate," and "severe" are not defined in the Schedule.  Rather than applying a mechanical formula, the Board must evaluate all of the evidence to the end that its decisions are "equitable and just."  38 C.F.R. § 4.6.  It should also be noted that use of terminology such as "mild" or "moderate" by VA examiners and others, although an element of evidence to be considered by the Board, is not dispositive of an issue.  All evidence must be evaluated in arriving at a decision regarding a higher evaluation.  38 C.F.R. §§ 4.2, 4.6.  

Alternatively, dislocation of the semilunar cartilage of the knee with frequent episodes of "locking," pain and effusion into the joint warrants a 20 percent evaluation.  38 C.F.R. § 4.71a, Diagnostic Code 5258.  

Symptoms due to the removal of the semilunar cartilage of either knee warrant a 10 percent rating.  38 C.F.R. § 4.71a, Diagnostic Code 5259.

VA's General Counsel has also held that separate ratings can be provided for a claimant who has compensable arthritis and instability of the knee.  VAOPGCPREC 23-97; 62 Fed. Reg. 63,604 (1997).

A separate rating for arthritis can be awarded on the basis of X-ray findings and painful motion under 38 C.F.R. § 4.59.  VAOPGCPREC 9-98 (1998); 63 Fed. Reg. 56,704 (1998).  

In addition, separate ratings can be provided for limitation of knee extension and flexion.  VAOPGCPREC 9-2004; 69 Fed. Reg. 59,990 (2004). 

The diagnostic criteria applicable to impairment of the tibia and fibula are found at 38 C.F.R. § 4.71a, Diagnostic Code 5262 (2014).  Under that code, a 10 percent evaluation is warranted when malunion of the tibia and fibula is productive of slight knee or ankle disability.  A 20 percent evaluation is warranted when malunion of the tibia and fibula is productive of moderate knee or ankle disability, and a 30 percent evaluation is warranted when such disability is marked.  A 40 percent evaluation is warranted for nonunion of the tibia and fibula, with loose motion, requiring a brace.  38 C.F.R. § 4.71a, Diagnostic Code 5262. 
 
The diagnostic criteria applicable to knee replacement (prosthesis) are found at 38 C.F.R. § 4.71a, Diagnostic Code 5055 (2014).   Under that code, prosthetic replacement of a knee joint is rated 100 percent for one year following implantation of the prosthesis. (The one-year total rating commences after a one-month convalescent rating under 38 C.F.R. § 4.30.)  Thereafter, chronic residuals consisting of severe painful motion or weakness in the affected extremity warrant a 60 percent rating.  Intermediate degrees of residual weakness, pain, or limitation of motion are rated by analogy to Diagnostic Codes 5256, 5260, 5261, or 5262. The minimum rating following replacement of a knee joint is 30 percent. 38 C.F.R. § 4.71a, Diagnostic Code 5055.

Right Knee

Service connection has been established for anterior cruciate ligament reconstruction of the right knee with residual instability, and for post-traumatic osteoarthritis of the right knee.  The RO has evaluated the Veteran's right knee disability as 10 percent disabling under Diagnostic Code 5257, based on evidence showing slight instability; and as 10 percent disabling under Diagnostic Code 5010-5260, based on evidence showing early arthritis and limited motion of a major joint.  A hyphenated diagnostic code reflects a rating by analogy (see 38 C.F.R. §§ 4.20 and 4.27).

Examination of the right knee in October 2006 revealed 2+ anterior cruciate laxity and 2+ medial collateral laxity.  There was mild pain to palpation over the mediolateral joint line space.  There was no pain with passive range of motion.  Active range of motion was to 120 degrees on flexion without pain, and to 0 degrees on extension.  Testing revealed positive Lachman's, positive pivot shift, positive anterior drawer, and negative McMurray's.  There was mild patellofemoral crepitus with terminal extension and positive patella grind.  Re-examination after repetitive use did not demonstrate any swelling, loss of range of motion, or significant fatigability.  X-rays revealed early post-traumatic osteoarthritis of the right knee.  The Veteran reported that household chores that required squatting, kneeling and walking on unlevel surfaces increased his bilateral knee pain.  He complained of sharp intermittent pain, giving way, popping, clicking and instability on walking on unlevel surfaces.  He had two flare-ups that required one day of bed rest for each episode.  

VA records show complaints of right knee pain in November 2006 and in December 2006.  In February 2007, the Veteran reportedly sat cross-legged and when he bent over, he heard "a pop" in his right knee and could not bear weight on his right leg.  In April 2007, he reported instability, locking, swelling and popping.  Physical examination revealed varus/valgus laxity of 1+.  MRI results indicated a torn ACL graft and torn medial meniscus.  The Veteran subsequently underwent additional surgery on his right knee, involving anterior cruciate ligament reconstruction and a partial medial meniscectomy, on May 1, 2007.

Here, from March 28, 2006 to April 30, 2007, there is no evidence of recurrent subluxation.  The Veteran did not describe any falls.  Nor is there evidence of pain or other factors having an additional functional impact.  Taking into account the October 2006 examiner's finding of 2+ laxity in both the anterior cruciate ligament and the medial collateral ligament, the Board finds that this degree of laxity is greater than slight (i.e., 1+) and approximates moderate instability to warrant an initial 20 percent disability rating under Diagnostic Code 5257.  Severe instability is not shown as laxity is not shown to be greater than 2+.  For the foregoing reasons, the Board grants an initial 20 percent disability evaluation, but no higher, for the Veteran's anterior cruciate ligament reconstruction of the right knee with residual instability, pursuant to Diagnostic Code 5257.  

Effective May 1, 2007, the RO increased the evaluation to 100 percent, under the provisions of 38 C.F.R. § 4.30 based on surgery and convalescence for the anterior cruciate ligament reconstruction of the right knee; and then resumed an evaluation of 10 percent under Diagnostic Code 5257, effective July 1, 2007.


Follow-up treatment in August 2007 revealed that the Veteran had no give way episodes of the right knee, and that he underwent physical therapy.  He wore no knee brace. 

Here, from July 1, 2007 to February 26, 2008, there is no showing of more than slight instability.  When seen by VA on April 16, 2007, the Veteran was found to have a questionable +1 posterior drawer test and +1 varus/valgus instability at 30 degrees.  As the Veteran did not manifest instability of greater than +1, the Board finds that no more than the currently assigned evaluation of 10 percent noted above under Diagnostic Code 5257 is warranted during the applicable period.  

Effective February 27, 2008, the RO increased the evaluation to 100 percent, under the provisions of 38 C.F.R. § 4.30 based on surgery and convalescence for right knee osteotomy and its revision; and then resumed an evaluation of 10 percent under Diagnostic Code 5257, effective September 1, 2008.

There are no treatment records for the period from September 1, 2008, to November 20, 2008.  In this regard, there is no showing of instability greater than +1 to warrant an increased rating, pursuant to Diagnostic Code 5257.  

Effective November 20, 2008, the RO increased the evaluation to 100 percent, under the provisions of 38 C.F.R. § 4.30 based on surgery and convalescence for a right total knee replacement and its revision; and then assigned an evaluation of 30 percent under Diagnostic Code 5010-5055, effective January 19, 2010.  

Following the insertion of a right prosthetic knee on November 20, 2008, the currently assigned separate 10 percent disability rating under Diagnostic Code 5257 for anterior cruciate ligament reconstruction of the right knee was discontinued by the RO.

Regarding limitation of motion, there is no indication during the period from March 28, 2006 to November 19, 2008 that the Veteran has limited motion of the right knee that meets or approximates the criteria for a disability rating in excess of 10 percent rating under either Diagnostic Codes 5260 or 5261.  Flexion limited to 30 degrees or more is not demonstrated.  There is no limitation of extension shown.  Even with consideration of pain and other functional factors, the evidence does not approach more than the currently assigned 10 percent disability rating under Diagnostic Code 5010-5260.  The Veteran reported that household chores that required squatting, kneeling and walking on unlevel surfaces increased his bilateral knee pain.  He also complained of sharp intermittent pain, giving way, popping, clicking and instability on walking on unlevel surfaces.  He had two flare-ups that required one day of bed rest for each episode.  The VA examiner conducted repetitive use testing and found no additional functional impairment therefrom.  Accordingly, the right knee manifestations and symptoms, including the flare-ups which occurred on only two occasions and required one day of bed rest for each episode, are contemplated by the currently assigned rating.  

An initial disability rating in excess of 30 percent for post-traumatic osteoarthritis of the right knee, from January 1, 2010 (excluding the period when a total rating is in effect), is not warranted pursuant to Diagnostic Code 5010-5260.  The evidence does not show that the Veteran has limitation of motion of the right knee that meets or approximates the criteria for a disability rating in excess of 30 percent under Diagnostic Code 5261.  The Veteran's extension was limited at most to 5 degrees on extension.  

In January 2010, VA records show that the Veteran continued to complain of right knee pain, popping, and snapping, and that the knee translated medially and laterally with walking.  He reported wearing a knee brace.  Examination in January 2010 revealed that the right knee area was tender to touch.  Active range of motion was to 100 degrees on flexion, and to 5 degrees on extension.  

In this case, there is no evidence of nonunion of the tibia and fibula to warrant a disability rating in excess of 30 percent under Diagnostic Code 5262.  Hence, this diagnostic code is inapplicable.

Here, during the applicable period, the evidence reflects that the Veteran experienced painful motion of the right replacement joint.  The evidence also 
reflects some limitation of flexion and limitation of extension, although the limitations would not be compensably disabling under Diagnostic Codes 5260 and 5261.  The evidence does not show chronic severe painful motion or weakness in the right lower extremity.  While tenderness was noted, the examiner did not characterize the Veteran's pain on movement as severe.  Objective manifestations of pain, such as weakened movement, excess fatigability, incoordination, swelling, deformity, atrophy, etc. (see 38 C.F.R. §§ 4.40, 4.45, 4.59), are not demonstrated.  

Essentially, the evidence does not reflect chronic severe painful motion or weakness, or any of the analogous disorders provided in the diagnostic codes, so as to warrant an increased disability rating during the applicable period.  See 38 C.F.R. § 4.71a, Diagnostic Code 5055.  Thus, a rating in excess of 30 percent is denied for post-traumatic osteoarthritis of the right knee, status-post total knee replacement.  

Effective January 19, 2010, the RO increased the evaluation to 100 percent, under the provisions of 38 C.F.R. § 4.30 based on surgery and convalescence for revision and replacement of the right knee joint; and then resumed an evaluation of 30 percent under Diagnostic Code 5010-5055, effective March 1, 2011.

In April 2011, the Veteran testified that he had multiple surgeries on his right knee over the years, which has affected his gait.

During a February 2012 VA examination, the Veteran did not report that flare-ups impact the function of the right knee or right lower extremity.  Examination of the Veteran's right knee at that time revealed flexion to 120 degrees, with objective evidence of painful motion from 95 degrees; and extension to 0 degrees, with pain noted at the extreme of motion.  There was no additional loss of motion after repetitive-use testing.  Functional impairment was described as less movement than normal, pain on movement, and crepitus.  The examiner also noted tenderness to palpation for joint line and soft tissues of the right knee.  Muscle strength testing was normal; joint stability testing was normal.  A meniscal tear with a meniscectomy was noted by the examiner however there were no residual signs and/or symptoms.  Following joint replacement, the examiner noted intermediate degrees of residual weakness, pain, or limitation of motion.  Regarding functional impact, the Veteran reported that his walking was limited to 100 feet due to pain.

The report of an August 2012 VA examination reflects flexion of the right knee to 120 degrees, with objective evidence of painful motion from 100 degrees; and extension to 0 degrees, with pain noted at the extreme of motion. There was no additional loss of motion after repetitive-use testing.  Functional impairment was described as less movement than normal, pain on movement, deformity, and mildly antalgic gait.  Residuals following joint replacement were again noted as intermediate degrees of weakness, pain, or limited motion.  There was no loss of strength or instability.  A meniscal tear which resulted in a meniscectomy was noted by the examiner however there were no residual signs and/or symptoms.  Surgical scars were neither painful nor unstable, nor totaled an area greater than 39 square centimeters.  The examiner assessed the joint replacement residuals as involving intermediate degrees of residual weakness, pain or limitation of motion.  The Veteran did not report having flare-ups but instead indicated that it felt as if he had a deep bruise all the time.  However, he did report occasional use of crutches after a flare-up with prolonged walking.  

The Board notes that while the August 2012 examiner noted deformity of the Veteran's right knee as a functional factor, there is no evidence of nonunion of the tibia and fibula to warrant a disability rating in excess of 30 percent under Diagnostic Code 5262.  Except for ankylosis, the only other diagnostic code pertaining to knees that provides for a disability rating in excess of 30 percent is Diagnostic Code 5261 for limitation of extension.  However, as noted above, during the applicable period, extension of the Veteran's right knee has not been limited to 30 degrees.  Thus, even with consideration of factors such as painful limitation of motion, deformity, and crepitus, extension limited to 30 degrees or more is not demonstrated.  Nor does the evidence reflect that criteria for separate ratings for knee impairment due to meniscal problems pursuant to Diagnostic Codes 5258 or 5259 are met or nearly approximated during the applicable period.  While the Veteran had a partial meniscectomy, the examiners found that there were no residuals.  Moreover, frequent episodes of locking are not shown by the evidence.  In addition, instability was not found on either examination.    

Here, the evidence does not reflect chronic severe painful motion or weakness, or any of the analogous disorders provided in the diagnostic codes, so as to warrant an increased or separate disability rating.  See 38 C.F.R. § 4.71a, Diagnostic Code 5055.  Thus, a rating in excess of 30 percent is denied for post-traumatic osteoarthritis of the right knee, status-post total knee replacement.  The Board has considered the lay and medical evidence but finds that the overall level of disability warrants no more than the minimum 30 percent rating following replacement of the knee joint.  The Veteran's extension was not limited to 30 degrees and at worst his limitation of motion on flexion was 100 degrees.  Three was no additional loss on repetitive use.  Moreover, the limitation of motion, including painful motion, is contemplated by the currently assigned rating.  Accordingly, the criteria for a 60 percent rating have not been met or approximated.    

Left Knee

Service connection has been established for post-traumatic osteoarthritis of the left knee.  The RO has evaluated the Veteran's left knee disability as 10 percent disabling under Diagnostic Code 5010-5260, based on evidence showing early arthritis and limited motion of a major joint.  A hyphenated diagnostic code reflects a rating by analogy (see 38 C.F.R. §§ 4.20 and 4.27).

For the Period from March 28, 2006, to March 23, 2011

Examination of the left knee in October 2006 revealed cruciate and collateral ligaments were intact without evidence of instability pattern.  There was mild pain to palpation over the medial joint line space, and with passive range of motion.  Active range of motion was to 125 degrees on flexion without pain, and to 0 degrees on extension.  Testing revealed negative Lachman's, negative anterior drawer, and positive McMurray's for medial compartment space.  There was mild patellofemoral crepitus with terminal extension.  Neurovascular status to the left knee was intact.  Re-examination after repetitive use did not demonstrate any swelling, loss of range of motion, or significant fatigability.  X-rays revealed post-traumatic osteoarthritis of the left knee.  The Veteran reported that household chores that required squatting, kneeling and walking on unlevel surfaces increased his bilateral knee pain.  The Veteran reported retropatellar popping, clicking, and intermittent swelling, worse with standing for protracted periods of time, walking long distances, squatting or kneeling.  He denied any significant flare-ups or incapacitating left knee pain that required bed rest or hospitalization over the last year.  

MRI scans conducted of the left knee in December 2006 revealed findings suspicious for chronic tear of the left anterior cruciate ligament and degenerative changes of the medial and lateral left joint compartments.

VA records show complaints of sharp intermittent and non-radicular pain in the left knee in January 2007.  X-rays then revealed a normal left knee.  Trace effusion, positive Lachman's, positive pivot shift, and positive McMurray's were noted in August 2007.  Range of motion of the left knee then was to 130 degrees on flexion, and to 0 degrees on extension.  In April 2010, the Veteran complained that his left knee was becoming "extremely painful."

During a June 2010 VA examination, the Veteran reported a medical history of giving way, instability, pain, stiffness, weakness, and swelling.  He denied episodes of dislocation or subluxation.  He reported no flare-ups, although he did report chronic pain and difficulties every day of varying degree.  He was able to stand for fifteen to thirty minutes, and was unable to walk more than a few yards.  

Examination of the left knee in June 2010 revealed that the Veteran's gait was antalgic, and there was increased wear on the outside edge of his left shoe heel.  The examiner also noted crepitus, tenderness, and guarding of movement.  There was no instability, and no other joint abnormality.  Clinical findings revealed a positive 1+ anterior/posterior Drawer, negative Lachman's, and negative McMurray's.  Range of motion was to 100 degree on flexion, and to 0 degrees on extension.  Pain was noted throughout the ranges of motion.  There was no additional loss of motion on repetitive-use testing.  Functional loss included decreased mobility and problems with lifting and carrying due to weakness, fatigue, decreased strength, and pain of the left lower extremity.

VA records, dated in July 2010, show that the Veteran complained of a loud clicking sound in the left knee when walking, and of pain in the medial collateral ligament region.  His knee also swelled with increased activity.  Clinical evaluation at the time revealed no swelling or erythema.  Range of motion was to 130 degrees on flexion to 0 degrees on extension.  Overall clinical alignment was near mechanical neutral.  There was tenderness to palpation over the anterior/medial joint line, and no lateral pain.  There was no crepitus.  The joint was stable to varus and valgus stress.  Posterior drawer sign was negative; anterior drawer sign was positive, with equivocal Lachman's.  The assessment was medial osteoarthritis of left knee (mild to moderate), with history of previous anterior cruciate ligament injury.  Intervention on left knee was under consideration.  

VA records, dated in December 2010, show that MRI scans conducted of the left knee revealed degenerative joint disease and anterior cruciate ligament deficiency.  A total knee replacement was under consideration. 

Effective March 24, 2011, the RO increased the evaluation to 100 percent, under the provisions of 38 C.F.R. § 4.30 based on surgery and convalescence for a left total knee replacement; and then assigned an evaluation of 30 percent under Diagnostic Code 5010-5055, effective May 1, 2012.

In April 2011, the Veteran testified that his left knee gave out on him on many occasions prior to the recent surgery, and that he had excruciating pain.  He experienced swelling, discomfort, pain, weakness, limitation of motion, and tenderness.  He testified that weightbearing was painful and that he sometimes had to walk sideways on stairs.  
    
Here, the Veteran's post-traumatic osteoarthritis of the left knee is rated currently as 10 percent disabling pursuant to Diagnostic Code 5010-5260, due to his arthritis with limitation of flexion during the applicable period.  There is no indication that the Veteran has limitation of motion of the left knee that meets or approximates the criteria for a disability rating in excess of 10 percent under Diagnostic Code 5260.  His limitation of flexion has predominantly been to at least 100 degrees during the applicable period, and extension has been full.  Even when considering functional loss due to pain and other factors, the evidence does not approximate the criteria for a higher initial evaluation under Diagnostic Codes 5260 or 5261.  The Veteran was not shown to have additional limitation of motion on repetitive use testing and factors such as decreased mobility, fatigue, decreased strength and pain did not result in additional limitation of motion.  The level of limitation contemplated by the 20 percent rating category requires limitation of flexion to 30 degrees or less, which is not shown by the evidence.  Moreover, given that the Veteran does not have extension limited to 10 degrees, a separate rating for extension pursuant to Diagnostic Code 5261 is not warranted.

Regarding a separate evaluation under Diagnostic Code 5257, the RO denied service connection for left knee instability prior to March 24, 2011 and the Veteran timely disagreed with that determination.  The Veteran was provided with a statement of the case in September 2012 but did not perfect an appeal.  Accordingly, a separate rating for instability cannot be assigned.   

As the Veteran's symptoms do not more nearly approximate those contemplated by the higher ratings for limitation of motion, the Board finds that no more than an initial 10 percent disability rating is warranted for post-traumatic osteoarthritis of the left knee at any point during the applicable period.  Moreover, the remaining codes for knee disabilities are not applicable.  The Veteran does not have residuals of cartilage removal nor does he have dislocated semilunar cartilage with frequent episodes of locking, pain and effusion into the joint.  Accordingly, diagnostic codes 5258 and 5259 are not for application.  

For the Period from May 1, 2012 to February 5, 2013

The report of a February 2012 VA examination reflects that the Veteran underwent a left total knee replacement in March 2011, and that currently he had occasional severe pain that prevented him from walking.  He did not describe any flare-ups.  Examination in February 2012 revealed that the left knee area was tender to touch.  Active range of motion was to 120 degrees on flexion, with objective evidence of pain from 100 degrees; and to 0 degrees on extension, with no evidence of painful motion.  There was no additional limitation of motion of the left knee following repetitive-use testing.  Functional loss was described as less movement than normal, pain on movement, and crepitus.  Joint stability testing was normal.  There was no evidence of recurrent patellar subluxation or dislocation.  The examiner noted intermediate degrees of residual weakness, pain, or limitation.

VA records, dated in May 2012, show that the Veteran reported that his left knee disability had become severe and significantly limited his daily activities.

The report of an August 2012 VA examination reflects flexion of the left knee to 115 degrees and extension to 0 degrees, with pain noted at the extremes of motion. There was no additional loss of motion after repetitive-use testing.  Functional impairment was described as less movement than normal, pain on movement, deformity, atrophy of disuse, and mildly antalgic gait.  The Veteran also described flare-ups of severe pain that caused a fall approximately one-to-two times per day, and that the Veteran required rest afterwards for thirty minutes.  Muscle strength was normal and there was no instability or subluxation.  X-rays revealed that the prosthetic devices were intact, with mild soft tissue swelling.  Residuals following joint replacement were noted as chronic residuals consisting of severe painful motion or weakness, and pain.  Surgical scars were noted as neither painful nor unstable, nor totalling an area greater than 39 square centimeters.

In September 2012, the RO increased the evaluation to 60 percent for post-traumatic osteoarthritis of the left knee, status-post total knee replacement, effective the date of examination on August 2, 2012.

Effective February 6, 2013, the RO increased the evaluation to 100 percent, under the provisions of 38 C.F.R. § 4.30 based on surgery and convalescence for revision of the tibial component of the left total knee replacement.  Records show that a future examination remains pending, and a deferred rating was issued in February 2015.

In this case, the Board notes that the February 2012 examination was conducted prior to the termination of the Veteran's one-year total rating, pursuant to Diagnostic Code 5055; hence, the Board finds that the evidence dating from May 2012 is the most relevant evidence as to the level of disability starting in May 2012.  

Here, during the applicable period, the evidence shows chronic severe painful motion, or weakness in the left lower extremity.  Objective manifestations of pain and atrophy (see 38 C.F.R. §§ 4.40, 4.45, 4.59) are demonstrated.  

Essentially, following the Veteran's left total knee replacement in March 2011, the evidence reflects chronic severe painful motion or weakness of the left lower extremity, so as to warrant a 60 percent disability rating throughout the applicable rating period.  See 38 C.F.R. § 4.71a, Diagnostic Code 5055.  The Veteran reported in May 2012 that his knee problems were severe and significantly limited his daily activities.  Such was objectively confirmed on VA examination in August 2012.  Thus, resolving all doubt in favor of the Veteran, a 60 percent rating is allowed for post-traumatic osteoarthritis of the left knee, status-post total knee replacement, for the period from May 1, 2012, to August 1, 2012.  

There is no evidence showing that more than a 60 percent disability rating is warranted for chronic severe residuals of the left total knee replacement.  Thigh amputation of the left lower extremity is not shown.  Moreover, a separate rating is not warranted for instability as the examiners found no evidence thereof.  
 
For the foregoing reasons, the Board grants a 60 percent disability evaluation for the Veteran's post-traumatic osteoarthritis of the left knee, status-post total knee replacement, from May 1, 2012, to August 1, 2012, pursuant to Diagnostic Code 5055, during the applicable period.  However, the preponderance of the evidence is against finding that a rating higher than 60 percent or a separate rating is warranted.  

B.  Extraschedular Consideration

The potential application of 38 C.F.R. § 3.321(b)(1) has also been considered.  See Thun v. Peake, 22 Vet. App. 111 (2008); Schafrath v. Derwinski, 1 Vet. App. 589, 593 (1991).  The threshold factor for extraschedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available schedular evaluations for the service-connected disabilities are inadequate. Therefore, initially, there must be a comparison between the level of severity and symptomatology of the Veteran's service-connected disabilities with the established criteria found in the rating schedule for each disability.  Thun v. Peake, 22 Vet. App. 111 (2008). 

If the criteria reasonably describe the Veteran's disability level and symptomatology, then the Veteran's disability picture is contemplated by the rating schedule, the assigned schedular evaluation is, therefore, adequate, and no referral is required.  In the second step of the inquiry, however, if the schedular evaluation does not contemplate the Veteran's level of disability and symptomatology and is found inadequate, VA must determine whether the Veteran's exceptional disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  38 C.F.R. 3.321(b)(1) (related factors include "marked interference with employment" and "frequent periods of hospitalization"). When the rating schedule is inadequate to evaluate a Veteran's disability picture and that picture has related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service for completion of the third step-i.e., a determination of whether, to accord justice, the Veteran's disability picture requires the assignment of an extraschedular rating. Id.  

Here, the symptomatology and impairment caused by each of the Veteran's service-connected disabilities are contemplated by the rating criteria, as shown above.  There are no other ratable symptoms stemming from the disabilities that are not currently considered in the rating criteria.  Likewise, all of the Veteran's symptoms and manifestations have been considered based on all available rating criteria for each knee disability.  In this case, comparing the Veteran's disability level and symptomatology for each knee disability alone, to the rating schedule, the Board finds that the degree of disability throughout the rating period under consideration is contemplated by the rating schedule; therefore, the assigned ratings are adequate. In the absence of exceptional factors associated with the disabilities (i.e., no frequent hospitalizations, no interference with work), the criteria for submission for assignment of extraschedular ratings pursuant to 38 C.F.R. § 3.321(b)(1) are not met.  As such, referral for consideration for extraschedular evaluations is not warranted.  See 38 C.F.R. § 3.321(b)(1); Thun v. Peake, 22 Vet. App. 111 (2008); Bagwell v. Brown, 8 Vet. App. 337, 339 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227 (1995). 


ORDER

For the rating period from March 28, 2006, to April 30, 2007, an initial 20 percent disability rating for anterior cruciate ligament reconstruction of the right knee with residual instability is granted, subject to the regulations governing the award of monetary benefits.

For the rating period from July 1, 2007, to February 26, 2008, an evaluation in excess of 10 percent for anterior cruciate ligament reconstruction of the right knee with residual instability is denied.

For the rating period from September 1, 2008, to November 20, 2008, an evaluation in excess of 10 percent for anterior cruciate ligament reconstruction of the right knee with residual instability is denied.

For the rating period from March 28, 2006, to November 19, 2008, an initial evaluation in excess of 10 percent for post-traumatic osteoarthritis of the right knee is denied.

For the rating period from January 1, 2010 (excluding the period when a total disability rating is in effect), an increased evaluation for post-traumatic osteoarthritis of the right knee, status-post total knee replacement, in excess of 30 percent, is denied.

For the rating period from March 28, 2006, to March 23, 2011, an initial evaluation in excess of 10 percent for post-traumatic osteoarthritis of the left knee is denied.

For the rating period from May 1, 2012, to August 1, 2012, a 60 percent evaluation for post-traumatic osteoarthritis of the left knee, status-post total knee replacement, is granted, subject to the regulations governing the award of monetary benefits.

A rating in excess of 60 percent for post-traumatic osteoarthritis of the left knee, status-post total knee replacement, from May 1, 2012 to February 5, 2013, is denied.


REMAND

Post-Traumatic Osteoarthritis of the Left Knee, Status-Post Total Knee Replacement, for the Period from February 6, 2013

Specifically, notations in the claims folder reflect that the Veteran underwent revision of the tibial component of the left total knee replacement on February 6, 2013.  When there is a prosthetic replacement of the knee joint, a 100 percent rating is warranted for one year following implantation of prosthesis.  Residuals are rated thereafter at the 30 or 60 percent level.  The RO issued a deferred rating on this matter in February 2015; therefore, remand is required.  
 
Records show that the Veteran underwent a VA examination for evaluation of the residuals of the left total knee replacement and its revision in March 2015.   Thereafter, the applicable rating criteria in Diagnostic Code 5055 must be applied in the first instance by the agency of original jurisdiction. 

TDIU 

The critical question is whether the Veteran is unable to secure or follow a substantially gainful occupation as a result of his service-connected disabilities.  Service connection has been established for post-traumatic osteoarthritis of the right knee, status-post total knee replacement; for post-traumatic osteoarthritis of the left knee, status-post total knee replacement; and for peripheral neuropathy of the right lower extremity.  Excluding periods when a total disability rating is in effect, the combined disability rating did not meet the minimum percentage requirement for TDIU under 38 C.F.R. § 4.16(a) prior to May 2012.

Where the percentage requirements for TDIU benefits under 38 C.F.R. § 4.16(a) are not met, entitlement to the benefit on an extraschedular basis may be considered when the Veteran is unable to secure and follow a substantially gainful occupation by reason of service-connected disabilities.

In awarding a TDIU, consideration is given to the Veteran's background, including his employment and educational history. 

Records dated in October 2006 show that the Veteran was a youth minister, and that he lost no time off from work in the prior year due to his service-connected knee disabilities.  He last worked as a pastor in November 2007, and filed a claim for a TDIU in April 2011.

In April 2011, the Veteran testified that he graduated with a Ph.D., and that he worked as a fellow; he worked in a restaurant; and he worked as a paster.  He testified that his knee surgeries began to take too much time away from church, and that he has not really been able to continue as a pastor. 

In March 2012, the RO denied entitlement to a TDIU on the basis that the Veteran's service-connected disabilities did not preclude gainful employment of a sedentary nature.  

Records show that the Veteran then filed a claim for a TDIU in May 2012.  He contended that he spent most of his time having knee surgery and being in recovery, and that he could not stand for prolonged periods.  He also reportedly was told by potential employers that he was a risk for falling; and that other activities, such as climbing, kneeling, and running, were precluded.  The Veteran also indicated that he cannot easily get up out of a chair.

The Board notes that the report of a March 2015 VA examination reflects chronic residuals consisting of severe painful motion or weakness of the left lower extremity, following the surgery procedures in 2011 and 2013.  The March 2015 examiner noted that the Veteran had pain with walking for long distances; and that mowing the lawn and bending down to clean low objects caused severe knee pain.
 
A Veteran's education and work experience are relevant to the issue of entitlement to a TDIU.  Specifically, the Federal Circuit stated that it was within VA's discretion to determine whether a vocational assessment is required based on "the facts of a particular case."  See Smith v. Shinseki, 647 F.3d 1380, 1386 (Fed. Cir. 2011).  In essence, the Board must analyze how the Veteran's educational and vocational history factors into his ability to obtain substantially gainful employment.  

Upon remand, additional examination is warranted to assess the current status of the Veteran's functional impairment in relation to his ability to work. 

While further delay of this case is regrettable, due process considerations require such action.  Accordingly, the case is REMANDED for the following action:

1.  Afford the Veteran appropriate VA examination(s) to obtain an opinion that addresses the Veteran's functional impairment resulting from service-connected disabilities.  The Veteran's claims file must be available to the examiner(s) designated to examine the Veteran, and the examination report(s) should note review of the file.

The examiner should provide information concerning the functional impairment that results from the service-connected post-traumatic osteoarthritis of the right knee, status-post total knee replacement; post-traumatic osteoarthritis of the left knee, status-post total knee replacement; and peripheral neuropathy of the right lower extremity, which may affect the Veteran's ability to function and perform tasks in a work setting.

2.  After ensuring that the requested actions are completed, the RO or AMC should re-adjudicate the claims on appeal.  If the benefits sought are not fully granted, the RO or AMC must furnish a supplemental statement of the case (SSOC), before the claims file is returned to the Board, if otherwise in order.

No action is required of the Veteran and his representative until they are notified by the RO or AMC; however, the Veteran is advised that failure to report for any scheduled examination may result in the denial of his claims.  38 C.F.R. § 3.655 (2014).  The Veteran has the right to submit additional evidence and argument on the matter that the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
S. S. TOTH 
Veterans Law Judge, Board of Veterans' Appeals
Department of Veterans Affairs


